Citation Nr: 0204612	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  01-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), for purposes of accrued benefits.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to total rating based on 
individual unemployability due to service-connected 
disability, for purposes of accrued benefits.

(The motion for revision of Board of Veterans' Appeals 
(Board) decisions of June 1973, January 1985, and February 
1987 will be considered in a separate decision.)


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney 
at Law


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970, 
and died in August 1982.  The appellant is his widow.

By decisions dated in January 1985 and February 1987, the 
Board denied the appellant's claims for service connection 
for a psychiatric disability, to include PTSD, for purposes 
of accrued benefits, and for a total rating based on 
individual unemployability due to service-connected 
disability for purposes of accrued benefits.  In a letter 
dated in February 2000, the Regional Office (RO) informed the 
appellant that these accrued benefits claims remained denied.

In her April 2001 substantive appeal, the appellant indicated 
that she wanted to testify at a hearing before a member of 
the Board at the RO.  In January 2002, she withdrew her 
request for a hearing.


FINDINGS OF FACT

1.  By decision dated in February 1987, the Board denied 
service connection for a psychiatric disability, to include 
PTSD, for purposes of accrued benefits.


2.  Additional evidence submitted subsequent to that decision 
has been received, but cannot be deemed to have been in the 
file at the time of the veteran's death, and may not be 
considered in deciding the claim.

3.  By a decision dated in February 1987, the Board denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disability, for 
purposes of accrued benefits.

4.  Additional evidence submitted subsequent to that decision 
has been received, but cannot be deemed to have been in the 
file at the time of the veteran's death, and may not be 
considered in deciding the claim.


CONCLUSIONS OF LAW

1.  The February 1987 decision of the Board that denied 
service connection for a psychiatric disability, to include 
PTSD, for purposes of accrued benefits is final, and new and 
material evidence has not been received to reopen the claim.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2001).

2.  The February 1987 decision of the Board that denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disability for 
purposes of accrued benefits is final, and new and material 
evidence has not been received to reopen the claim.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the claimant and the representative, and has enhanced its 
duty to assist a claimant in developing the facts pertinent 
to the claim.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)). 

The Board finds that VA has met its duty to notify in the 
appellant's case.  By letter dated in February 2000, the RO 
advised the appellant that she had to submit new and material 
evidence to reopen the claim.  This letter was sent to her 
address of record and was not returned by the United States 
Postal Service as undeliverable, see Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
appellant received this notice.

With respect to application of the Veterans Claims Assistance 
Act of 2000, it should be pointed out that, in claims such as 
the appellant's, the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Consequently, because the Board may not address 
the underlying claims until new and material evidence has 
been presented, further action under the Veterans Claims 
Assistance Act of 2000 to assist the appellant is not 
required.  

VA is required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final disallowance of the claims for 
accrued benefits based on entitlement to service connection 
for a psychiatric disability and a total rating based on 
individual unemployability due to service-connected 
disability was in February 1987.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
United States Court of Appeals for Veterans Claims (Court) 
cases regarding finality, the additional evidence submitted 
since that determination.  In order to do so, the Board will 
describe the evidence that was of record at that time, and 
the evidence presented subsequently.  The prior evidence of 
record is vitally important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

The Old Evidence

A report of medical history in April 1968, in conjunction 
with the entrance examination, shows that the veteran 
responded affirmatively to questions about whether he had 
ever had frequent trouble sleeping, depression or excessive 
worry and nervous trouble.  He denied frequent or terrifying 
nightmares and loss of memory.  A psychiatric evaluation on 
the entrance examination in April 1968 was normal.  The 
service medical records disclose that the veteran sustained 
multiple fragment wounds of the left chest, abdomen and both 
legs, perforation of the spleen, left kidney and small bowel 
and laceration of the right and left lobes of the liver, with 
pleural effusion in January 1969.  It was noted that there 
was no artery or nerve involvement.  It was indicated that 
the injury was from a rocket explosion.  

A report of medical history on the separation examination in 
April 1970 reveals that the veteran denied frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, or loss of memory or amnesia.  A psychiatric 
evaluation on the separation examination in April 1970 was 
normal.  

An income and net worth statement dated in October 1979 
reveals that the veteran reported that he had completed four 
years of college and had work experience as a probation and 
parole officer.  He reportedly last worked in June 1979.

The veteran was admitted to a private hospital in January 
1979 and related that he felt that he thought he was having a 
heart attack.  A physical examination was within normal 
limits.  It was felt that his pain was a gastrointestinal 
problem.  The diagnosis was acute gastritis.  

The veteran was seen by a private physician for pain in his 
abdomen in September 1979.  It was reported that he had been 
on medication for high blood pressure.  An examination 
revealed that breath sounds were decreased at the bases.  On 
examination of the abdomen, there was slight tenderness in 
the mid-epigastrium.  Bowel sounds were normal.  There were 
scars on each thigh.  The impressions were old fracture, 
middle shaft of the femur, with multiple small metallic 
densities; abdominal pain, probably secondary to adhesions 
following abdominal exploration for gunshot wound which 
involved splenectomy, a lacerated spleen and a left 
nephrectomy; and pleurisy, chronic, fibrous, left lower lobe.  
The examiner commented that one is almost forced to accept 
the subjective symptoms of the veteran.  He noted that he 
would not expect that degree of pulmonary insufficiency.  He 
added that conceivably, the veteran could have marked 
gastrointestinal discomfort from adhesions and multiple 
foreign bodies in the abdomen, but that this was not 
necessarily so.  The examiner further stated that there was 
no way to confirm the degree of disability claimed, but that 
the veteran seemed to be in excellent health.  Finally, he 
noted that the veteran did have pain in the left thigh.

In a statement dated in November 1979, the veteran's employer 
reported that the veteran had resigned from his position as a 
probation and parole officer in June 1979.  It was indicated 
that the veteran had missed five days of work in the previous 
year for sick leave.  

In a statement dated in January 1980, a private practitioner 
related that he had examined the veteran the previous month.  
His complaints at that time were exertional dyspnea with 
expiratory cough and wheezing; abdominal pain with esophageal 
regurgitation; pain in the left lower extremity with history 
of a shell wound in service which resulted in left 
nephrectomy, splenectomy, residuals of shell fragment wound 
of the left thigh; residuals of a shell fragment wound of the 
right thigh; residuals of a shell fragment wound of the left 
chest; residuals of a shell fragment wound of the abdomen; 
appendectomy scar; fracture of the left maxilla; and 
residuals of a laceration of the liver.  The examiner stated 
that due to the extensive surgery, the veteran had developed 
a hiatal hernia with esophageal reflux and that he had to 
maintain treatment by medication and diet.  He concluded that 
the veteran's condition had grown progressively worse and 
that he was unable to seek and hold gainful employment on a 
permanent basis.  

VA outpatient treatment records dated in 1980 have been 
associated with the claims folder.  In April 1980, the 
veteran described loss of sleep and appetite.  It was also 
noted that he had a history of hemoptysis in the morning, and 
a grayish colored sputum for many months.  Following an 
examination, the diagnoses were anxiety neurosis and history 
of hemoptysis, possible bronchitis.  The veteran was seen in 
the mental health clinic two days later and reported a recent 
episode of being very angry with his former wife.  The 
impression was anxiety reaction.  In May 1980, he described 
shortness of breath after one flight and frequent 
diaphoresis.  On examination, the lungs were clear.  
Tenderness in the epigastrium was noted.  A pulmonary 
function study in May 1980 did not rule out the possibility 
of a mild restrictive defect.  In August 1980, it was noted 
that the veteran still had a lot of anger about his job 
problems and his former marriage.  

Additional VA outpatient treatment records reflect that the 
veteran was seen in the mental health clinic on two occasions 
in September 1980.  It was indicated that he complained of 
anxiety.  

The veteran was hospitalized in a VA facility in September 
1980 for the chief complaint of postprandial epigastric 
discomfort.  He reported that his symptoms had increased in 
intensity over the previous one to two years and that he had 
been on medication in 1979.  The hospital summary indicated 
that the veteran had a master's degree in education.  On 
examination, the chest had equal tactile fremitus bilaterally 
and it was clear to auscultation and percussion.  Bowel 
sounds were normal and there were no abdominal bruits.  No 
organomegaly was noted.  There was epigastric tenderness to 
light touch, but no masses were felt.  No clubbing, cyanosis 
or edema of the extremities was reported.  There was a wound 
scar in the left anterior thigh.  The left lower extremity 
was slightly weak secondary to an old wound, but motor 
function was otherwise normal.  The diagnosis was epigastric 
pain and vomiting of unknown etiology.

A statement was received in December 1980 from a pastor of a 
church, who was also a member of the county board of 
education.  He related that he had known the veteran since he 
was a young boy and had counseled him on various occasions.  
He maintained that he had noticed a great change in the 
veteran since he returned from service.  He added that the 
veteran was calm, well composed and a likable person prior to 
service.  The pastor commented that the veteran seemed to be 
an entirely different person after he returned from service.  
He said that the veteran seemed to be very radical and, at 
times, extremely violent.  He further stated that his 
emotional problems were very deep.  He related that most of 
the prominent businessmen in the county knew of the veteran's 
physical and emotional problems and would not hire him for 
employment.  He claimed that it was his understanding that 
the veteran had lost his last job due to physical and 
emotional problems.  

The veteran's sister wrote in a March 1981 statement that she 
began to notice a change in the veteran in early 1979 when he 
began having severe breathing problems.  She maintained that 
she saw him spit dark looking mucous from his lungs and that 
he was short-winded.  She noted that his gait was more 
pronounced with a limp and that he began to complain about 
his left leg, back, shoulder and neck problems.  She stated 
that in June 1979 it became obvious that he could no longer 
perform his employment duties, and he resigned.  She further 
indicated that he became severely depressed.  The veteran's 
sister reported that the worse the veteran's physical 
condition became, the worse his mental condition became.  She 
concluded that he was totally disabled.

In a statement dated in April 1981, the veteran's parents 
related that the veteran had been an honor student throughout 
high school, was very energetic and athletic and was popular 
among his peers.  They said that they noticed a personality 
change after he returned from service.  They claimed that his 
attitude became hostile, his sense of humor disappeared and 
that he abandoned everything he had believed in.  In 
addition, his parents stated that they had learned of his 
violent rages, flashbacks, insomnia, and suspected 
depression.  

In a statement from the Kentucky Department of Corrections 
received in April 1981, a supervisor related that it was his 
understanding that the veteran was suffering from a 
disability caused by his war experience resulting in his 
inability to continue working.

The appellant reported, in a statement received in April 
1981, that the veteran could walk only short distances due to 
his lung problem and his left leg.  She stated that his back 
had also been giving him a lot of pain.  She asserted that 
the veteran's overall pain had increased in severity and had 
affected his emotional well-being.  She argued that the loss 
of several vital organs and damage to others, with the 
subsequent effect on his health, had brought on depression 
and tenseness.  She claimed that she saw the veteran have a 
flashback to a time in service.  

A private psychologist reported in February 1981 that he had 
examined the veteran the previous month for the purpose of 
determining his residual functional capacity to perform work  
It was indicated that the veteran had a master's degree in 
general education, and had taken additional course work in 
criminal justice.  His work experience reportedly included 
automobile assembler, and parole and probation officer.  The 
veteran related that he was unable to perform his previous 
work as a probation officer due to mental strain and 
continuous pain from physical complications resulting from 
his severe injuries, all of which prevented him from 
concentrating on his work activity.  It was reported that the 
veteran had been examined by a physician for a psychiatric 
condition described as a personality disorder. 

On examination, the veteran stated that he believed his 
nervous problems were due to his former wife and the loss of 
his job, which he said he lost because he refused to go along 
with a temporary assignment.  Following psychological 
testing, it was noted that the veteran's profile was 
indicative of a person suffering from a personality trait 
disturbance with depression.  It was further stated that 
individuals suffering from such a condition generally exhibit 
nervousness, anxiety and suspiciousness.  The psychologist 
indicated that the examination supported the fact that the 
veteran was suffering from a moderately severe condition 
diagnosed as a personality trait disturbance with depression.  
He commented that work with close personal contact would be 
counter productive and lead to increased anxiety and 
nervousness.  He opined that the combination of physical 
injury with his observable psychological impairments led one 
to conclude that the veteran would be a poor candidate for 
work because of the pain and a personality disturbance that 
prevented him from accepting others as worthwhile people.

The veteran testified at a hearing at the RO in October 1981.  
During the hearing, the veteran testified that his insomnia 
began as soon as he was wounded in Vietnam.  (See October 20, 
1981, hearing transcript (Tr.), Page (P.) 9.)  He also stated 
that he had a Master's Degree (Tr., P. 17).

The veteran was examined by VA in January 1982.  His gait was 
normal.  On examination, the left thigh was approximately 1.5 
inches smaller than the right at a position about six inches 
above the kneecap.  There were four scars on the left thigh 
where shrapnel entered.  In one area, there was a small 
granuloma where it looked like a 1-centimeter size drainage 
area was coming from one of these shrapnel scars.  A part of 
the muscle was removed at this area, and the veteran had a 
small defect in the smoothness of the left thigh.  On the 
right thigh, there were four places where shrapnel had 
entered on the anterior and posterior sides of the thigh.  
The reflexes and pulsations were all normal on the two legs 
approximately six inches above the kneecap.  On the left 
side, posteriorly, was the chronic drainage sinus from a 
fragment of the shrapnel, apparently inside the left thigh.  

The examination report notes that the veteran complained of a 
dull, aching pain in both thighs that could be called an 
arthralgia.  It had not responded to medication.  It was 
indicated that it was possible that the veteran still had a 
drainage sinus from one of the pieces of shrapnel present in 
the left thigh.  It was noted that the left ankle had been 
sprained in service, and the examiner stated that it was 
slightly enlarged or swollen compared to the right ankle, but 
chronic rather than recent.  An X-ray study of the chest 
showed metallic fragments.  The lungs were clear and there 
was no evidence of active infiltrates or areas of pneumonic 
consolidation or collapse.  There was obliteration of the 
left costophrenic angle, most likely due to old pleural 
thickening.  There was another metallic foreign body in the 
area of the liver.  An X-ray study of the lumbar spine was 
essentially normal.  There was a metallic fragment in the 
left side of L3.  The diagnoses were arthralgia of the lumbar 
area of the back that did not respond to medication, and pain 
in both thighs.  The examiner noted that this could be 
classified as an arthralgia of both thighs, but the sinus 
drainage and small granuloma should be followed.  

On VA psychiatric examination in January 1982, the veteran 
reported that he could not sleep, and that this was a long-
time problem.  He described one or two episodes of flashbacks 
regarding his war experiences.  He stated that he felt that 
his physical condition was such that he could not do much 
manual labor, but that he was not prepared mentally for sit-
down work.  He had occasional dreams and nightmares related 
to his Vietnam experiences.  There had been little indication 
of emotional and social withdrawal.  Following a mental 
status evaluation, the examiner commented that the veteran 
displayed considerable passivity and moderate paranoid 
trends.  There was no questioning the stressful experience of 
service in Vietnam and severe injuries there.  He further 
stated that some features of the veteran's difficulties 
suggested a post-traumatic stress syndrome, but that he felt 
that it was relatively minor.  

A statement dated in February 1982 from a private physician 
was received in January 1985.  The physician noted that the 
veteran had been referred for a psychiatric evaluation.  It 
was indicated that the veteran lacked a comprehensive 
examination for obtaining his Master's Degree.  The veteran 
related that he quit his job as a probation officer due to 
"health and politics."  The examiner noted that he 
discussed the veteran's case with another physician and 
believed that the veteran was best described as an 
intellectual kind of schizophrenic.  He opined that the 
veteran would have difficulty sustaining an eight-hour day on 
a regular basis or producing quantity on a job.  He noted 
that the veteran's daily activities were somewhat restricted.  
Finally, the examiner stated that the veteran possessed basic 
educational competence and could understand simple 
instructions.  

Additional private medical records and statements from 
physicians dated from 1969 (while the veteran was in service) 
to 1986 have been associated with the claims folder.  These 
records were all received subsequent to the veteran's death.

New Evidence

The only additional evidence submitted subsequent to the 
February 1987 Board decision consists of statements from the 
appellant.  

At the time of the veteran's death, service connection was in 
effect for left nephrectomy, evaluated as 30 percent 
disabling; splenectomy, evaluated as 30 percent disabling; 
residuals of a shell fragment wound of the left thigh, 
evaluated as 30 percent disabling; residuals of a shell 
fragment wound of the left chest, with retained shrapnel 
fragments, evaluated as 20 percent disabling; residuals of a 
shell fragment wound of the right thigh, evaluated as 10 
percent disabling; residuals of a shell fragment wound of the 
abdomen, evaluated as 10 percent disabling; retained foreign 
body of the lumbar vertebrae with low back pain, evaluated as 
10 percent disabling; appendectomy scar, evaluated as 
noncompensably disabling; residuals of a fracture of the left 
maxilla, evaluated as noncompensably disabling; and residuals 
of a laceration of the liver, evaluated as noncompensably 
disabling.  The combined schedular evaluation was 80 percent.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West Supp. 2001).

Once entitlement to a claimed benefit has been denied by a 
decision of the Board, that determination is final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order to 
later establish entitlement, it is required that new and 
material evidence be presented which provides a basis 
warranting reopening the case.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Under this standard, new evidence may 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA recently amended 38 C.F.R. § 3.156(a) (effective on August 
29, 2001) for the purpose redefining what constitutes new and 
material evidence in order to reopen a final decision.  See 
66 Fed. Reg. 45,628 (2001).  These changes are prospective, 
however, and only apply to claims filed on or after August 
29, 2001.  Therefore, these changes do not apply to the 
present case.

Except in circumstances not applicable to this case, where 
death occurred on or after December 1, 1962, periodic 
monetary benefits (other than insurance and servicemen's 
indemnity) authorized under laws administered by VA, to which 
a payee was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement as provided in  
38 C.F.R. § 3.500(g) (2001) will, upon the death of such 
person, be paid as follows:  (1) Upon the death of a veteran 
to the living person first listed as follows:  (i) His or her 
spouse;  (ii) His or her children (in equal shares);  (iii) 
His or her dependent parents (in equal shares) or the 
surviving parent.  (2) Upon the death of a widow or remarried 
widow, to the veteran's children.  (3) Upon the death of a 
child, to the surviving children of the veteran entitled to 
death pension, compensation, or dependency and indemnity 
compensation.  (4) In all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial.  
38 U.S.C.A. § 5121 (West Supp. 2001); 38 C.F.R. § 3.1000(a) 
(2001).

As noted above, in accrued benefits cases, the evidence that 
may be considered is evidence that was in the file or, 
arguably, constructively of record at the time of the 
veteran's death.  An example of the latter would be VA 
medical records that were not obtained, but constructively of 
record.  In this case, however, no argument has been raised 
concerning any records that were not procured by VA at the 
time of the determination under review.  Thus, in this case, 
the evidence added to the record subsequent to the February 
1987 Board decision may not be considered, especially because 
it was created after the Board decision.  It must be 
concluded, accordingly, that the additional evidence, 
consisting of statements by the appellant, is not new and 
material evidence, and the claims for service connection for 
a psychiatric disability, to include PTSD, and for a total 
rating based on individual unemployability due to service-
connected disability, for accrued benefits purposes, may not 
be reopened.  


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include PTSD, for purposes of 
accrued benefits, the appeal of this issue is denied.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability, for purposes of accrued benefits, the appeal of 
this issue is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

